Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Fogarty on 09/13/2021.
The application has been amended as follows: 
7. (Currently amended) The electrolytic capacitor of claim 1, wherein the plate-like member has an opening for passing through the lead terminal exposed from the bottom face from inside the packaging member to outside the bottom face.
15-23. (Cancelled)

Response to Arguments
Applicant’s arguments, see arguments, filed 09/07/2021, with respect to the rejection of claims 1, 7, 9-14, and 24-27 have been fully considered and are persuasive.  The rejection of claims 1, 7, 9-14, and 24-27 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-23 directed to withdrawn group II which was non-elected without traverse.  Accordingly, claims 15-23 been cancelled.


Allowable Subject Matter
Claims 1, 7, 9-14, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
An electrolytic capacitor comprising: a capacitor element including an anode body, a dielectric layer formed on the anode body, a solid electrolyte layer formed on the dielectric layer, and a cathode layer formed on the solid electrolyte layer; lead terminals each connected to the anode body and the cathode layer; and a packaging member covering at least part of the capacitor element, wherein the packaging member includes a side wall that is electrically conductive, and a bottom face, with at least one of the lead terminals partially exposed from the bottom face, an insulating member is interposed between a first end of the side wall and the lead terminal exposed from the bottom face, the first end being near the bottom face, the insulating member includes a plate-like member provided between the first end and the lead terminal exposed from the bottom face, the plate-like member having an inner face opposite to the bottom face, the capacitor element has a first face opposed to the inner face of the plate-like member and a second face opposite to the first face and opposed to a top inner face of the packaging member, the second face of the capacitor element being closer to the top inner face of the packaging member than the inner face of the plate-like member, the lead terminal exposed from the bottom face includes a first portion connected to the anode body or the cathode layer, and a second portion exposed from the bottom face, and the second portion is housed in the plate-like member.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the plate-like member having an inner face opposite to the bottom face, the capacitor element has a first face opposed to the inner face of the plate-like member and a second face opposite to the first face and opposed to a top inner face of the packaging member, the second face of the capacitor element being closer to the top inner face of the packaging member than the inner face of the plate-like member,” in combination with the other claim limitations. 
Cited Prior Art
Rohm Co LTD (JP 2007-103575 A) teaches relevant art in Fig. 2.
USHIO et al (US 2010/0119934) teaches relevant art in Fig. 1B.
ISHIMARU et al (US 2015/0332857) teaches relevant art in [0029].
Weaver et al (US 2016/0181020) teaches relevant art in [0037].
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848